DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 03/11/2021 has been received and entered into the case record.
Claims 1, 8, 9, 11, 12, and 14-18 are amended. 
Claims 10 and 19-24 are canceled.
Claims 1-9 and 11-18 are pending and have been considered on the merits. 
All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-16 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Lautrette (EP1795897; IDS Reference Foreign Patent No. 1 filed on 06/04/2018, via Google Translate) in view of Laing (WO2015089380; previously cited in PTO-892 filed on 12/11/2020) as set forth in the previous Office Action filed on 12/11/2020.
Regarding Claims 1, 2, 9, 11-16, and 18, Lautrette et al. teaches a method of clinical testing on primary breast tumor cells wherein the cells are cultured in the presence of at least one anoikis inhibitor (i.e. glycine, glutamine, cysteine) (para. 0001, 0014). Lautrette et al. teaches that the cells are rinsed in 
Lautrette does not teach that culture conditions would comprise oxygen levels that would be greater than 2% and less than 20% (or 6%-17%), nor a biosensor wherein the biosensor is coated in a hydrated and folded ECM such as collagen and fibronectin.
Laing et al. teaches that a cell culture for diseased cells wherein the diseased cells can be handled in environments that have oxygen levels at less than 20%, less than 15%, less than 10%, less than 3%, less than 2% or less than 1.8% (i.e. 6%-17%) and then those cells would be utilized for a clinical test trial (p. 8, p. 42, lines 5-6; p. 69, lines 25-30). Laing further teaches that the cells would be tested via a biosensor and the cells would be attached to said biosensor by coating the biosensor in ECM such as fibronectin and collagen (i.e. hydrated and folded ECM) (p.  6, 49).
It would be obvious to one of ordinary skill in the art to utilize the method of culturing diseased cells as taught by Lautrette with the culture conditions, ECM, and biosensor as taught by Laing et al. with a reasonable expectation of success. An artisan would be motivated to utilize the oxygen conditions because they would mimic the tumor microenvironment and present the cells in state most likely to mirror those in the patient (Laing, p. 16 lines 24-25; p. 42, lines 6-8). Furthermore an artisan would be motivated to utilize a biosensor to assess physical response parameters to the agents being administered during clinical tests (Laing, p. 6). Fibronectin and collagen are well known in the art to attach cells to biosensors and are advantageous to utilize when detecting a cellular physiological parameter like change in cell adhesion because the coating is selected that provides for adhesion of the cells in the cell sample to the biosensor surface (Laing, p. 17, 49, 50). 
	Regarding claims 3-6, Lautrette teaches that the culture media used comprises glycine, glutamine, and cysteine (i.e. stress inhibitors/reactive oxygen species reducers/intrinsic anoikis inhibitors). The media further comprises nacinamide (i.e. nacin, redox buffering agent/intrinsic anoikis inhibitor) and Triiodothyronine (i.e. Death Receptor inhibitor/extrinsic anoikis inhibitor) (para. 0014, 0018).

Regarding claims 8, Lautrette teaches culturing diseased cells in anoikis inhibitors. However, Lautrette does not teach that the cells are transferred to a different media lacking anoikis inhibitors. 
Laing et al. teaches in their method that depending on the time cells may be stored in alternative media before being utilized for a clinical test. Diseased cells were re-suspended in media without serum or other growth factors (p. 101).
It would be obvious to one of ordinary skill in the art to re-suspend the cells as taught by Laing after they’ve been cultured in anoikis inhibitors as taught by Lautrette with a reasonable expectation of success. Doing so, would synchronize cells with their physiologic state and pathway stimulation before conducting the clinical tests (which are carried out on ECM biosensors) utilizing drugs or other therapeutic agents (Laing; p. 17, 49, 50, 101). Therefore it would be obvious to one of ordinary skill in the art.
Therefore the invention as a whole would be obvious to one of ordinary skill in the art at the time of the effective filing date

Claim 17 remains rejected under 35 U.S.C. 103 as being unpatentable over Lautrette (supra) in view of Laing (supra) as applied to claims 1-16 and 18 above and in further view of Paoli (Biochimica et Biophysica Acta 1833 (2013) 3481–3498; previously cited in PTO-892 filed on 12/11/2020) as set forth in the previous Office Action filed on 12/11/2020.
The combined teachings of Lautrette and Laing make obvious a method of clinical testing on primary breast tumor cells wherein the cells are cultured in the presence of at least one anoikis inhibitor at reduced oxygen levels of 6%-17% before clinical tests carried out on a biosensor coated in fibronectin and collagen (i.e. a hydrated and folded ECM) as illustrated above in the rejection of claims 1-16 and 18. These references do not provide for the anoikis inhibitors to be caspase inhibitors, MMP3 inhibitors, or Rho-associated kinase inhibitors.

It would be obvious to one of ordinary skill in the art to utilize caspase inhibitors, MMP3 inhibitors, or Rho-associated kinase inhibitors in place of the anoikis with a reasonable expectation of success. Doing so would substitute known equivalent anoikis inhibitors for the same purpose of culturing the cells to inhibit the same cellular pathway.
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
On pages 6-9, Applicant discusses the 103 Rejection in regards to Lautrette and Laing. 
Applicant argues that Laing teaches lower oxygen conditions outside the claimed ranges of 2% to 20% oxygen as recited in claim 1 and 6% to 17% oxygen as recited in claims 2 and 18. In particular, Applicant argues that Laing teaches lower conditions than that of the 2% limitation as it discloses less than 2% and less than 1.8% oxygen in its ranges. Furthermore, Laing provides guidance as to how to select oxygen conditions as mimicking tumor microenvironment and it would have been well established that cancer cell growth in a hypoxic (low oxygen) environment. Applicant points to the instant specification in that it teaches cancer cells are reported to experience less than 2% partial pressure of oxygen in vivo. Thus, Applicant argues that given the wide range of conditions taught to mimic the tumor microenvironment there would be no motivation to have oxygen higher than 2%.
Examiner disagrees. Laing’s disclosure of a larger range of oxygen than that of the present invention still discloses the claimed oxygen range. Furthermore, in regard to Applicant’s argument that guidance would suggest less than 2%. Laing does not provide this guidance in their application but merely states that hypoxic conditions, which would include the range disclosed, would mimic the tumor 
On page 8, Applicant discusses the Declaration submitted on 03/11/2020 which has additionally been fully considered as well as the Examples disclosed in the instant specification. In particular, Applicant points to the data concerning the combination of all three components and conditions used in the claimed methods as producing superior properties. In the Declaration and Example 1, the combination of culturing with at least one anoikis inhibitor while the cells are attached to a hydrated and folded ECM were subjected to different oxygen conditions to show that cell counts and colony sizes increased when cultured under 10% oxygen with respect to the 2% and 20% oxygen conditions. In the Declaration, applicant provides data on additional experiments concerning 2%, 6%, 10%, 15% and 20% oxygen which confirmed that particularly 6%, 10% and 15% showed similar increases in cell counts and thus demonstrate improved properties.
Furthermore, Applicant points to results shown in Tables 5-7 to demonstrate the superiority of including one of three different anoikis inhibitors while Table 8 shows all three. When utilizing all three inhibitors, an increase in cell counts of 245% occurred which is higher than the individual increases of only utilizing one inhibitor.
While Examiner acknowledges the data contained in the Declaration and examples, Liang does teach both the claimed oxygen conditions and ECM of the present invention and therefore in combination with the anoikis inhibitor as taught by Laurtette which has a known role in a pathway for cancer progression (See Paoli) would be obvious. The Declaration merely shows data from varying oxygen levels which are disclosed in Laing and therefore an artisan would be motivated to utilize them in order to mimic the tumor microenvironment with a cancer cell population and therefore the method of the present invention would be taught and an artisan would end up with the results shown. In regards to the results shown in Tables 5-7, it would still be obvious that in utilizing more than one of the same type of inhibitor 
On pages 9-10, Applicant addresses the rejection of claim 17 with respect to Paoli and reiterates the above arguments concerning the previous 103 rejection and points to Table 8 to show the superior results of all three anoikis inhibitors used in combination with hydrated ECM and 10% oxygen.  
Additionally, on page 9, Applicant points to Example 3 and argues that the hydrated and folded ECM under conditions of 10% oxygen and an anoikis inhibitor produced superior results to non-folded, non-hydrated ECM.
	As addressed previously, one of ordinary skill therefore an artisan of ordinary skill would expect to get results which contained more than one “anoikis” inhibitor to have an even greater amount of cells and larger colony sizes because it is inhibiting a pathway of apoptosis. Furthermore, as seen in Paoli (p., when cells are not attached to ECM (such as fibronectin) they undergo said apoptotic pathway (p. 3487, 3481). Therefore the “superior” results from multiple anoikis inhibitors, oxygen levels which mimic the tumor microenvironment and ECM attachment are not unexpected and obvious in light of the cited art and state of the art at the time of the invention. Furthermore, these superior results are not recited in the claims as the cell count and colony size are not limitations in the present claim set.
	All rejections set forth in the previous office action are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635